DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of group 3, claims 15-20 in the reply filed on 9/10/2021 is acknowledged.  The traversal is on the ground(s) that with the claims as amended, searching each invention group identified by the examiner will not create an undue burden on the examiner and that at least some prior art identified as relevant based on a search related to the work vehicle of Group I will be identified as relevant to the rotary screen door assembly of Group II (and vice versa). The same would apply to Group I/Group III and Group II/Group III. This is not found persuasive because the original claims 1-20, recited three independent groups that can be patentable by itself and search could be burden to examiner, because different field of search such as a work vehicle, a rotary screen door assembly and a rotary screen drive assembly. Also separate classification base on separate subject of the invention. Claim 1, with current amendment, recite a work vehicle render the claim to different scope, which cannot .
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/10/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bagnall et al. (4,542,785) in view of Lamb (5,477,094).

Lamb in figures 1-10, disclose a permanent magnet coupling comprising a first magnetic plate (12a) and a second magnetic plate (12a’). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bagnall et al. by further comprising the magnetic coupler disclosed by Lamb in order to stacked end for end of the first and second shaft segments.
 	Regarding claim 16, Bagnall et al. in figure 4, disclose a driven pulley (106) securable to the first shaft segment, and a belt for coupling the driven pulley to the screen to transfer torque from the first shaft segment to the screen.  

 	Regarding claim 18, Bagnall et al. in combination with Lamb disclose an axial position of at least one of the first and second magnetic couplers, which is adjustable relative to the corresponding shaft segment to adjust a width of the gap.  
 	Regarding claim 19, Bagnall et al. in combination with Lamb disclose each of the first and second magnetic couplers including one or more permanent magnets (figure 2, of Lamb).  
 	Regarding claim 20, Bagnall et al. disclose a shroud (36, figure 1) that surrounds the first and second couplers when the door is in the closed position.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618